                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                 TEXARKANA DIVISION

DEMETRIUS HENRY HOUSE,                              §
                                                    §
                 Plaintiff,                         §    CIVIL ACTION NO. 5:17-CV-00044-RWS
                                                    §
v.                                                  §
                                                    §
LASALLE            CORRECTIONAL                     §
SOUTHWEST,       BOWIE COUNTY                       §
CORRECTIONAL CENTER, JAMES                          §
PRINCE, SHERIFF OF BOWIE COUNTY;                    §
ROBERT PAGE, WARDEN OF BOWIE                        §
COUNTY CORRECTIONAL CENTER;                         §
AND JAGDISH SHAH, BOWIE COUNTY                      §
CORRECTIONAL MEDICAL DIRECTOR;                      §
                                                    §
                 Defendants.                        §

                                                ORDER

         The Plaintiff Demetrius House, proceeding pro se, filed this civil rights lawsuit under 42

U.S.C. § 1983 complaining of alleged violations of his constitutional rights during his confinement

in the Gregg County Jail. This Court referred the case to the United States Magistrate Judge

pursuant to 28 U.S.C. § 636(b)(1) and (3) and the Amended Order for the Adoption of Local Rules

for the Assignment of Duties to United States Magistrate Judges.

         After House did not contact the Court for a year and a half, the Magistrate Judge issued a

report recommending the lawsuit be dismissed without prejudice for failure to prosecute, with the

statute of limitations suspended for a period of 90 days following entry of final judgment. Docket

No. 7.

         A copy of this report was sent to Plaintiff at his last known address, return receipt requested,

but was returned as unclaimed and unable to forward. Docket No. 8. House has not advised the

Court of his current mailing address.
       As no objections have been filed, Plaintiff is not entitled to de novo review by the District

Judge of those findings, conclusions and recommendations, and except upon grounds of plain

error, he is barred from appellate review of the unobjected-to factual findings and legal conclusions

accepted and adopted by the District Court. 28 U.S.C. § 636(b)(1)(C); Douglass v. United Servs.

Auto. Assoc., 79 F.3d 1415, 1430 (5th Cir. 1996) (en banc).

       Nonetheless, the Court has reviewed the pleadings in this cause and the Report of the

Magistrate Judge and agrees with the Report of the Magistrate Judge. See United States v. Raddatz,

447 U.S. 667, 683 (1980) (“[T]he statute permits the district court to give to the magistrate’s

proposed findings of fact and recommendations ‘such weight as [their] merit commands and the

sound discretion of the judge warrants . . . .’ ”) (quoting Mathews v. Weber, 23 U.S. 261, 275

(1976)); see also Wheatley v. Scott, No. 1:12-CV-317, 2018 WL 3371925, at *1 (E.D. Tex. June

15, 2018), report and recommendation adopted, No. 1:12-CV-317, 2018 WL 3369422 (E.D. Tex.

July 10, 2018) (dismissing for failure to prosecute after the plaintiff did not contact the Court for

some two years); Callier v. Cain, No. 3:11-CV-2144, 2012 WL 2602958, at *1 n.1 (W.D. La. June

6, 2012), report and recommendation adopted, 2012 WL 2674595 (W.D. La. July 3, 2012)

(“indeed, the evidence suggests that he no longer wishes to pursue this matter since he has not

contacted the court since he submitted his in forma pauperis application on January 25, 2012, some

four months ago”); Latney v. Kemp, No. 4:08-CV-111, 2010 WL 2301684, at *1 (S.D. Miss. May

17, 2010), report and recommendation adopted, 2010 WL 2301678 (S.D. Miss. June 7, 2010)

(noting “the Court must be able to clear its calendars of cases that remain dormant because of the

inaction or dilatoriness of the parties seeking relief, so as to achieve the orderly and expeditious

disposition of cases” and observing “plaintiff has not contacted the court by any method in over




                                            Page 2 of 3
six months; he may have lost interest in prosecuting his claims after his release from prison”). It
    .
is accordingly

        ORDERED the Report of the Magistrate Judge (Docket No. 7) is ADOPTED as the

opinion of the District Court. It is further

        ORDERED the above-styled civil action is DISMISSED WITHOUT PREJUDICE for

failure to prosecute. It is further

        ORDERED the statute of limitations is SUSPENDED for 90 days following the date of

entry of final judgment.

       So ORDERED and SIGNED this 30th day of October, 2019.




                                                             ____________________________________
                                                             ROBERT W. SCHROEDER III
                                                             UNITED STATES DISTRICT JUDGE




                                               Page 3 of 3
